The Chancellor.
I see no satisfactory ground on which this case can be made an exception to the general rule that an injunction will not be dissolved without the answer of all the defendants implicated.
Where a bill makes a case for an injunction, the injunction will not be dissolved until the material allegations of the bill are denied by answer. If the answering defendants are unable, from want of knowledge, to deny allegations of the bill which are material to its equity, the injunction is retained. It stands on the case made by the bill, and will be held until that case be overcome. That the only defendant who can answer such allegations is absent from the State is no ground of exception from the general rule. In this case, the answering defendants say, in reference to several such allegations, that they have no knowledge.
Motion denied.